Citation Nr: 9924102	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1947 to 
October 1951.

This appeal arises from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in St. Paul, Minnesota, which denied 
service connection for degenerative joint disease (DJD) of 
the right knee and a disease of the left leg.  The issue was 
later modified to cover service connection for genu 
recurvatum of both knees, then, as of the most recent 
supplemental statement of the case (SSOC) in January 1998, 
service connection for left and right knee pain, either from 
DJD or genu recurvatum.  As it is clear that the veteran's 
claim has consistently focused on pain, regardless of the 
underlying mechanism producing the symptoms, the Board has 
styled the issues as noted above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  It is at least as likely as not that the veteran's 
bilateral knee pain is related in its etiology to his 
service-connected bilateral pes planus.



CONCLUSION OF LAW

The veteran's bilateral knee pain is a result of personal 
injury or disease contracted in line of duty, i.e., bilateral 
pes planus.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
bilateral knee pain, claimed to have been caused by his 
service-connected bilateral pes planus.  As a preliminary 
matter, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).

Service medical records show that the veteran was diagnosed 
as having bilateral flat feet (pes planus), and he was 
granted service connection for that condition by VA in 1953, 
effective as of the day following his release from active 
duty.  No knee problems were noted at this time, or for many 
years thereafter.  The veteran's claim for bilateral knee 
pain was filed with the RO in July 1994.

VA treatment records dating from 1993 show complaints of knee 
pain beginning in about July 1994, diagnosed variously as 
arthralgia, degenerative joint disease, genu recurvatum 
("hyperextension of the knee," Dorland's Illustrated 
Medical Dictionary 687 (27th ed. 1988)), genu varum 
("'bowleg'," Id.), and/or narrowing of the medial joint 
space.  The veteran received VA orthopedic examinations 
addressing his knee complaints in January 1995, September 
1995 and September 1996.  The January 1995 examination report 
indicates that the veteran's knee pain "is a multifactorial 
problem, but undoubtedly the flat feet are a major component 
. . . aggravated by the genu varum."  The September 1995 
examination report, by three physicians, indicated their 
agreement that "this veteran's knee pains are secondary to 
his flat feet and . . . the condition of genu recurvatum does 
not play any appreciable role," adding their assumption that 
"the pain in this veteran's knees, particularly on the 
right, are (sic) a long term effect of his flat feet and 
increased weight."  A January 1996 examination was performed 
by the Chief of Orthopedics at the VA Medical Center (VAMC) 
in Minneapolis, Minnesota.  He reviewed the veteran's 
history, including the prior examinations, and concluded that 
the etiology of the veteran's bilateral knee pain was 
unknown, possibly an undetected synovial infection or early 
degenerative changes, but that it was probably not related to 
his pes planus.

In January 1998, the ROIC requested that the Chief of the C&P 
examination service at the Minneapolis VAMC direct a board of 
orthopedic specialists to review the evidence in the claims 
file to "resolve, if we can, the conflict in opinions."  
This was not done, and it appears that the only subsequent 
communication was in the form of a March 1999 note from a 
clerk in the C&P section to the RO, indicating that she had 
spoken to one of the three doctors involved in the September 
1995 examination, who reportedly told the clerk that the 
Chief of Orthopedics (who performed the January 1996 
examination) "has the final say."  The VAMC clerk's account 
of the examining physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.'"  See Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  Accordingly, after reviewing the medical treatment 
and examination history in its entirety, the Board finds that 
the evidence addressing the factual issue of causation of the 
veteran's knee pain is at least in relative equipoise.

The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
it is at least as likely as not that the veteran's knee pain 
is a result of his service-connected pes planus, and granting 
service connection for bilateral knee pain is warranted.


ORDER

Service connection for pain of the right and left knees is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

